                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 CHARLES VITANZA,                                        No. 4:18-CV-00107
 o/b/o Kathy Vitanza,
                                                         (Judge Brann)
               Plaintiff,
                                                         (Magistrate Judge Arbuckle)
        v.

 NANCY BERRYHILL,
 Acting Commissioner of Social Security,

               Defendant.

                                          ORDER

                                      May 31, 2019

       Plaintiff filed the instant action on January 15, 2018, and it was jointly assigned

to the undersigned and to a magistrate judge. Upon designation, a magistrate judge

may “conduct hearings, including evidentiary hearings, and . . . submit to a judge of

the court proposed findings of fact and recommendations.” Once filed, this report

and recommendation is disseminated to the parties in the case who then have the

opportunity to file written objections.

       On May 14, 2019, Magistrate Judge William I. Arbuckle, to whom this matter

is jointly assigned, issued a thorough report and recommendation recommending that

the decision of the Commissioner be vacated, and the action remanded.

       No objections to the report and recommendation have been filed. For portions

of the report and recommendation to which no objection is made, the Court should, as

a matter of good practice, “satisfy itself that there is no clear error on the face of the
record in order to accept the recommendation.” Regardless of whether timely

objections are made by a party, the District Court may accept, not accept, or modify,

in whole or in part, the findings or recommendations made by the magistrate judge.

      Because I write solely for the parties, I will not restate the facts, but will instead

adopt their recitation as set forth by the magistrate judge. I have conducted a de novo

review here and found no error.

      AND NOW, IT IS HEREBY ORDERED that:

      1.     Magistrate Judge William I. Arbuckle’s May 14, 2019 Report and

             Recommendation, ECF No. 19, is ADOPTED in full.

      2.     The decision of the Commissioner of Social Security is VACATED and

             REMANDED.

      3.     Final Judgment is entered in favor of Plaintiff and against Defendant

             pursuant to Fed. R. Civ. P. 58 and sentence four of 42 U.S.C. § 405(g).

      4.     The Clerk is directed to close the case file.

                                                 BY THE COURT:


                                                 s/ Matthew W. Brann
                                                 Matthew W. Brann
                                                 United States District Judge




                                           -2-
